 



Exhibit 10.1
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company II, LLC
$1,851,000,000 Series A Transition Bonds
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”), dated as of December 16, 2005, between
CenterPoint Energy Houston Electric, LLC, as Servicer, and CenterPoint Energy
Transition Bond Company II, LLC, as Issuer,
the Servicer does hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: February 1, 2007 through July 31, 2007
Payment Date: August 1, 2007
Today’s Date: July 31, 2007
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:

                 
i.
  Remittances for the February 1 through 28, 2007 Collection Period    
12,489,365.53      
ii.
  Remittances for the March 1 through 31, 2007 Collection Period    
14,582,286.68      
iii.
  Remittances for the April 1 through 30, 2007 Collection Period    
12,955,536.09      
iv.
  Remittances for the May 1 through 31, 2007 Collection Period     13,321,886.56
     
v.
  Remittances for the June 1 through 30, 2007 Collection Period    
12,986,594.62      
vi.
  Remittances for the July 1 through 31, 2007 Collection Period    
16,308,597.25      
vii.
  Net Earnings on Collection Account     1,495,420.01     [1/1/07 through
6/30/07]
 
               
viii.
  General Subaccount Balance (sum of i through vii above)     84,139,686.74    
 
ix.
  Excess Funds Subaccount Balance as of Prior Payment Date     4,713,668.89    
 
x.
  Capital Subaccount Balance as of Prior Payment Date     9,255,000.00      
 
               
xi.
  Collection Account Balance (sum of viii through x above)     98,108,355.63    
 
 
               

2. Outstanding Amounts as of Prior Payment Date:

             
i.
  Tranche A-1 Principal Balance     179,908,675.00  
ii.
  Tranche A-2 Principal Balance     368,000,000.00  
iii.
  Tranche A-3 Principal Balance     252,000,000.00  
iv.
  Tranche A-4 Principal Balance     519,000,000.00  
v.
  Tranche A-5 Principal Balance     462,000,000.00  
 
           
vi.
  Aggregate Principal Balance of all Series A Transition Bonds    
1,780,908,675.00  
 
           

3. Required Funding/Payments as of Current Payment Date:

                              Projected             Principal   Semiannual    
Series A Principal   Balance   Principal Due
i.
  Tranche A-1     144,571,638.00       35,337,037.00  
ii.
  Tranche A-2     368,000,000.00       0.00  
iii.
  Tranche A-3     252,000,000.00       0.00  
iv.
  Tranche A-4     519,000,000.00       0.00  
v.
  Tranche A-5     462,000,000.00       0.00  
 
                   
vi.
  For all Series A Transition Bonds     1,745,571,638.00       35,337,037.00  
 
                   

                                  Transition   Days in             Bond  
Interest             Interest Rate   Period (1)   Interest Due
vii.
  Required Tranche A-1 Interest     4.840 %   180     4,353,789.94  
viii.
  Required Tranche A-2 Interest     4.970 %   180     9,144,800.00  
ix.
  Required Tranche A-3 Interest     5.090 %   180     6,413,400.00  
x.
  Required Tranche A-4 Interest     5.170 %   180     13,416,150.00  
xi.
  Required Tranche A-5 Interest     5.302 %   180     12,247,620.00  

 

(1)   On 30/360 Day basis.





--------------------------------------------------------------------------------



 



                                      Funding         Required Level   Required
             
xii.
  Capital Subaccount     9,255,000.00       0.00  

4. Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(d) of Indenture:

             
i.
  Trustee Fees and Expenses     2,520.00  
ii.
  Servicing Fee     462,750.00 (1) 
iii.
  Administration Fee and Independent Managers Fee     50,000.00 (2) 
iv.
  Operating Expenses     44,406.23 (3) 
v.
  Semiannual Interest (including any past-due Semiannual Interest for prior
periods)        

                                      Per $1,000                 of Original    
Series A   Aggregate   Principal Amount              
 
  1. Tranche A-1 Interest Payment     4,353,789.94       17.42  
 
  2. Tranche A-2 Interest Payment     9,144,800.00       24.85  
 
  3. Tranche A-3 Interest Payment     6,413,400.00       25.45  
 
  4. Tranche A-4 Interest Payment     13,416,150.00       25.85  
 
  5. Tranche A-5 Interest Payment     12,247,620.00       26.51  
 
                   
vi.
  Principal Due and Payable as a result of Event of Default or on Final Maturity
Date

                                      Per $1,000                 of Original    
Series A   Aggregate   Principal Amount              
 
  1. Tranche A-1 Principal Payment     0.00       0.00  
 
  2. Tranche A-2 Principal Payment     0.00       0.00  
 
  3. Tranche A-3 Principal Payment     0.00       0.00  
 
  4. Tranche A-4 Principal Payment     0.00       0.00  
 
  5. Tranche A-5 Principal Payment     0.00       0.00  
 
                   
vii.
  Semiannual Principal                

                                      Per $1,000                 of Original    
Series A   Aggregate   Principal Amount              
 
  1. Tranche A-1 Principal Payment     35,337,037.00       141.35  
 
  2. Tranche A-2 Principal Payment     0.00       0.00  
 
  3. Tranche A-3 Principal Payment     0.00       0.00  
 
  4. Tranche A-4 Principal Payment     0.00       0.00  
 
  5. Tranche A-5 Principal Payment     0.00       0.00  
 
                   
viii.
  Amounts Payable to Credit Enhancement Providers (if applicable)     N/A      
   
ix.
  Operating Expenses not Paid under Clause (iv) above     0.00          
x.
  Funding of Capital Subaccount (to required level)     0.00          
xi.
  Net Earnings in Capital Subaccount Released to Issuer     242,019.09          
xii.
  Deposit to Excess Funds Subaccount     2,425,194.48          
xiii.
  Released to Issuer upon Series Retirement: Collection Account     0.00        
 

 

(1)   Servicing fee: $1,851,000,000 x .05% x 180/360 = $462,750.00   (2)  
Administration fee: $100,000 x 180/360 = $50,000.00   (3)   Reimbursement to
Administrator for fees/expenses paid to outside legal counsel ($20,337.31),
printer ($4,034.00), rating agencies ($10,000.00) and L/C issuing bank
($10,034.92)





--------------------------------------------------------------------------------



 



5. Subaccount Withdrawals as of Current Payment Date
(if applicable, pursuant to Section 8.02(d) of Indenture):

             
i.
  Excess Funds Subaccount (available for 4.i. through 4.xi.)     0.00  
ii.
  Capital Subaccount (available for 4.i. through 4.ix.)     0.00  
 
           
iii.
  Total Withdrawals     0.00  
 
           

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

                  Series A        
i.
  Tranche A-1 Principal Balance     144,571,638.00  
ii.
  Tranche A-2 Principal Balance     368,000,000.00  
iii.
  Tranche A-3 Principal Balance     252,000,000.00  
iv.
  Tranche A-4 Principal Balance     519,000,000.00  
v.
  Tranche A-5 Principal Balance     462,000,000.00  
 
           
vi.
  Aggregate Principal Balance for all Series A Transition Bonds    
1,745,571,638.00  
 
             
vii.
  Excess Funds Subaccount Balance     7,138,863.37  
viii.
  Capital Subaccount Balance     9,255,000.00  
 
           
ix.
  Aggregate Collection Account Balance     16,393,863.37  
 
           

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

             
i.
  Semiannual Interest        
 
  Series A        
 
           
 
  1. Tranche A-1 Bond Interest Payment     0.00  
 
  2. Tranche A-2 Bond Interest Payment     0.00  
 
  3. Tranche A-3 Bond Interest Payment     0.00  
 
  4. Tranche A-4 Bond Interest Payment     0.00  
 
  5. Tranche A-5 Bond Interest Payment     0.00    
ii.
  Semiannual Principal        
 
  Series A        
 
           
 
  1. Tranche A-1 Principal Payment     0.00  
 
  2. Tranche A-2 Principal Payment     0.00  
 
  3. Tranche A-3 Principal Payment     0.00  
 
  4. Tranche A-4 Principal Payment     0.00  
 
  5. Tranche A-5 Principal Payment     0.00  

8. Shortfall in Required Subaccount Level as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

             
i.
  Capital Subaccount     0.00  

          IN WITNESS HEREOF, the undersigned has duly executed and delivered
this
Semiannual Servicer’s Certificate this 31st day of July, 2007.

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer
    By:   /s/ Linda Geiger       Linda Geiger      Assistant Treasurer     

